Name: Commission Regulation (EEC) No 1836/91 of 27 June 1991 fixing the corrective amount applicable to the refund on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/68 Official Journal of the European Communities 28 . 6 . 91 COMMISSION REGULATION (EEC) No 1836/91 of 27 June 1991 fixing the corrective amount applicable to the refund on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular the second subparagraph of Article 17 (4) thereof, dance with Article 3 (2) of Council Regulation (EEC) No 1428/76 (*), based in respect of each month for which the export licence is valid, on the cif price calculated on the basis of offers for shipment during the month of exporta ­ tion ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (6), as last amended by Regula ­ tion (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred - to in the preceding indent ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the opinion of the Monetary Committee, Whereas the first subparagraph of Article 1 7 (4) of Regu ­ lation (EEC) No 1418/76 provides that the export refund applicable to rice and broken rice on the day on which application for an export licence is made, adjusted for the threshold price which will be in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the licence ; Whereas Commission Regulation No 474/67/EEC (3), as amended by Regulation (EEC) No 1397/68 (4), lays down detailed rules for the advance fixing of the export refund on rice and broken rice ; HAS ADOPTED THIS REGULATION :Whereas that Regulation provides that the refund appli ­ cable on the day on which application, for an export licence is made must, when it is fixed in advance, be reduced by an amount no greater than the difference between the cif forward delivery price and the cif price, where the former exceeds the latter by more than ECU 0,30 per tonne ; whereas on the other hand, the refund must be increased by an amount no greater than the difference between the cif price and the cif forward deli ­ very price, where the former exceeds the latter by more than ECU 0,30 per tonne ; Article 1 The corrective amount referred to in Article 17 (4) of Regulation (EEC) No 1418/76 which is applicable to the export refunds fixed in advance in respect of rice and broken rice shall be as set out in the Annex hereto. Whereas the cif price is that determined in accordance with Article 16 of Regulation (EEC) No 1418/76 ; whereas the cif forward delivery price is that determined in accor Article 2 This Regulation shall enter into force on 1 July 1991 . (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 177, 24 . 6. 1989, p. 1 . O OJ No L 166, 25. 6 . 1976, p. 30 . (3) OJ No 204, 24 . 8 . 1967, p . 20 . (6) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 .(4) OJ No L 222, 10 . 9 . 1968, p. 6 . 28 . 6. 91 Official Journal of the European Communities No L 166/69 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 27 June 1991 fixing the corrective amount applicable to the refund on rice and broken rice (ECU/tonne) Product code Destination (') Current 7 1st period 8 2nd period 9 3rd period 10 1006 20 11 000 1006 20 13 000 01 0 0 0 0 1006 20 15 000 01 0 0 0 0 1006 20 17 000     1006 20 92 000      1006 20 94 000 01 0 0 0 0 1006 2096 000 01 0 0 0 0 1006 20 98 000  .     1006 30 21 000      1006 30 23 000 01 0 0 0 0 1006 30 25 000 01 0 0 0 0 1006 30 27 000      1006 30 42 000      1006 30 44 000 01 0 0 0 0 1006 30 46 000 01 0 0 0 0 1006 30 48 000      1006 30 61 100 01 0 0 0 0 05 0 0 0 0 06 0 0 0 0 09 0 0 0 0 12 0 0 0 0 13 0 0 0 0 1006 30 61 900    '  1006 30 63 100 01 0 0 0 0 05 0 0 0 0 06 0 0 0 0 09 0 0 0 0 12 0 0 0 0 13 0 0 0 0 1006 30 63 900 01 0 0 0 0 13 0 0 0 0 1006 30 65 100 01 0 0 0 0 \ 05 0 0 0 0 06 0 0 0 0 \ 09 0 0 0 0 12 0 0 0 0 13 0 0 0 0 1006 30 65 900 01 0 0 0 0 13 0 0 0 0 1006 30 67 100      1006 30 67 900      No L 166/70 Official Journal of the European Communities 28 . 6 . 91 (ECU/tonne) Product code Destination (') Current 7 1st period 8 2nd period 9 3rd period 10 1006 30 92 100 01 0 0 0 0 05 0 0 0 0 06 0 0 0 0 09 0 0 0 0 12 0 0 0 0 l 13 0 0 0 0 1006 30 92 900 01 0 0 0 0 \ 13 0 0 0 0 15 0 0 0 0 1006 30 94 100 01 0 0 0 0 05 0 0 0 0 06 0 0 0 0 09 0 0 0 0 12 0 0 0 0 13 0 0 0 0 1006 30 94 900 01 0 0 0 0 13 0 0 0 0 15 0 0 0 0 1006 30 96 100 01 0 0 0 0 05 0 0 0 0 06 0 0 0 0 09 0 0 0 0 12 0 0 0 0 l 13 0 0 0 0 1006 30 96 900 01 0 0 0 0 13 0 0 0 0 15 0 0 0 0 1006 30 98 100 '      1006 30 98 900      1006 40 00 000 (') The destinations are identified as follows : 01 Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia, 02 Third countries other than Austria, Liechtenstein , Switzerland and the communes of Livigno and Campione d'ltalie, 03 Zone I, 04 Third countries other than Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalie and countries of zone I, 05 Zones I, II, III and VI, 06 Zones IV a), IV b), V a), VII c) and VIII a), except Suriname, Guyana and Madagascar, 07 Bulgaria and Romania, 08 Zone VI, 09 Canary Islands, Ceuta and Melilla, 10 Zone V a), 11 Zone VII c), 12 Canada, 13 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), 14 Zone VIII, except Suriname, Guyana and Madagascar, 15 Zones I, II, III, IV, V, VI and VIII, except Suriname, Guyana and Madagascar. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977, p. 35), as last amended by Regulation (EEC) No 3049/89 (JO No L 292, 11 . 10 . 1989, p. 10).